Citation Nr: 0630706	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	F. M. Jackson, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969, including service in the Republic of Vietnam from 
August 15, 1966 to March 20, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, wherein the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD.  The veteran 
timely perfected an appeal of this determination to the 
Board.  In December 2003, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
conducted at the RO in Togus, Maine.  A copy of the hearing 
transcript has been associated with the claims files.

In June 2004, the Board reopened the veteran's claim for 
service connection for PTSD and remanded the de novo claim to 
the RO for additional development.  The requested development 
on the claim for service connection for PTSD has been 
completed and the case has returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran did not engage in combat. 

2.  The veteran does not have PTSD caused by any event that 
occurred during his military service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110,  1154(b), 5103, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I..  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In an August 2002 letter, VA informed the appellant of the 
criteria that he needed to demonstrate in order to prevail on 
his claim for service connection for PTSD.  He was asked to 
submit or identify evidence relevant to her claim, including 
a statement from a doctor (private or VA) reflecting that his 
PTSD was caused by an event(s) that began during service.  
The appellant was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  Thus, the discussion contain in the August 2002 
letter furnished the appellant notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the appellant provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his claim of entitlement to service 
connection for PTSD.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In this case, by a March 2006 letter, the RO informed the 
veteran of the latter two elements.  Thus, the Board finds no 
prejudice to the appellant in processing with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  
Regarding VA's duty to assist the appellant's with his claim 
on appeal, service medical and personnel records, post-
service VA and private clinical treatment reports, and 
statements and testimony of the veteran and his ex-wife have 
been associated with the claims files.  In addition, in June 
2004, the Board remanded the veteran's claim to the RO for 
further development including, but not limited to, scheduling 
him for a VA examination to determine whether he had PTSD 
that was related to his military service.  This examination 
was performed by VA in April 2006.  In addition, VA attempted 
to verify the veteran's reported in-service stressors and 
receipt of the Purple Heart Medal with United States Joint 
Services Records Research Center (JSRRC) (previously the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) and National Personnel Records Center 
(NPRC), respectively.  

The appellant has not reported that any other pertinent 
evidence might be available to support his claim.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disability on appeal.
II.  Background and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005). Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997). 
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation. 
Savage, 10 Vet. App. at 495-97.  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 32,807-
32,808 (1999)) (effective March 7, 1997) (implementing the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  See 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Through reviewing multiple statements from the veteran, as 
well as his VA and private treatment records, and testimony 
at a December 2003 videoconference hearing, the Board has 
been able to discern several alleged in-service stressors 
relating to his active service in the Republic of Vietnam:  
The veteran essentially contends that he has PTSD as a result 
of several traumatic events that occurred during his active 
service in the Republic of Vietnam:  (1) The report of 
various combat situations while serving in An Quai (Central 
Highlands) with the 610th Transportation Company, 14th 
Transportation Battalion, during the end of 1967; (2) The 
report of his unit being hit with mortar attacks, during 
which he saved several lives, while serving with the 610th 
Transportation Company north of Da Nang during the Tet 
Offensive in January or February 1968; and (3) The report of 
an April 1968 automobile accident while on leave prior to 
being reassigned to Panama.  (Parenthetically, the Board 
observes that an article, dated April 8, 1968, from the 
Wakefield Daily, and private hospital records, dated in April 
1968, reflect that the veteran sustained a fractured right 
clavicle and lacerations to his scalp and left thigh as a 
result of a motor vehicle accident on April 8, 1968 while on 
"furlough from the United States Army.")  

In addition, the veteran has claimed that he has PTSD due to 
behavior issues and Court Martial proceedings while serving 
in Panama in 1968; however, he may not cite to proceedings 
under Article 15 of the Uniform Code of Military Justice 
(UCMJ) or Court Martial proceedings due to his personal 
misconduct as stressors to establish service connection for 
PTSD.  See 38 C.F.R. § 3.301 (2005)).  

The medical evidence establishes that the veteran has been 
diagnosed as having a diagnosis of PTSD (see, VA examination 
report, dated in April 2006), and there is also credible 
corroborating evidence that he sustained injuries due to a 
motor vehicle accident while on leave from active military 
service.  Hence, the determinative issue in this case is 
whether there is credible supporting evidence that the 
aforementioned combat-related stressors occurred.  Thus, the 
first question to be asked is whether the veteran engaged in 
combat with the enemy.  If so, and the alleged combat-related 
stressors are consistent with the circumstances, conditions 
or hardships of the veteran's service, his testimony alone 
may establish the occurrence of the claimed stressor and the 
inquiry ends, absent clear and convincing evidence to the 
contrary.  38 C.F.R. § 3.304(f) (2005).  

Overall, the Board finds that the objective evidence of 
record does not establish that the veteran engaged in combat 
with the enemy such that his lay testimony alone establishes 
that his claimed in-service stressors occurred.  In reaching 
the foregoing conclusion, the Board observes that service 
personnel records reflect that the veteran served in the 
Republic of Vietnam from August 15, 1966 to March 20, 1968, 
and Panama from May 13, 1968 to March 24, 1969.  Initially, 
while stationed in Vietnam, the veteran served with the 79th 
Transportation Company (DS) from August 1966 to April 1967 as 
a wheel vehicle mechanic.  He also served as a wrecker 
operator with the 610th Transportation Company (GS) from 
April 1967 to March 1968.  The veteran served in the Vietnam 
Counter-Offensive Campaign.  He was awarded the National 
Defense and Vietnam Service Medals, Vietnam Campaign Medal 
with 60 device and Meritorious Unit Emblem.  These records do 
not reflect any receipt of combat- related award.  In this 
regard, NPRC indicated that they were unable to provide a 
copy of the General Order awarding the veteran the Purple 
Heart Medal, despite the veteran's assertion that he was 
awarded, but did not accept it (see, November 2004 response, 
submitted by NPRC to VA).  

In addition, there is no evidence or allegation of wound or 
injury potentially related to combat.  A January 1969 
separation examination report noted a one inch scar on the 
medial aspect of the left upper thigh; however, its origin 
was not indicated.  (Parenthetically, the Board observes that 
although the veteran maintained that in April 1968, he was 
admitted to the Chelsea Naval Hospital for injuries sustained 
in a motor vehicle accident, NPRC indicated that a search of 
the aforementioned hospital's records were negative for any 
inpatient clinical treatment records of the appellant (see, 
April 2005 response, submitted by NPRC to the RO).  Thus, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran engaged in combat with the 
enemy, and the record must contain credible supporting 
evidence that the appellant's claimed in-service stressors 
occurred.  
38 C.F.R. § 3.304(f).  

In June 2004, the Board remanded the claim to the RO to 
request more specific information from the veteran and to 
seek verification of his alleged combat-related stressors.  
In April 2005, the RO sent a request to JSSRC for 
verification of the veteran's remaining alleged in-service 
stressors, describing the nature of the incident and the 
approximate dates provided by the veteran.  In their June 
2005 response, JSRRC stated that the veteran had been 
assigned to the 610th Transportation Company, which was 
located at Red Beach in Da Nang, Republic of Vietnam.  It was 
also indicated that the motor pool at Camp Radcliff in An 
Khe, Republic of Vietnam had been attacked in October 1967.  
The Board notes, however, that service personnel records 
reflect that as of April 1967, the veteran was reassigned to 
the 610th Transportation Company which, as previously 
indicated, was located in Da Nang at that time.  In addition, 
JSSRC also reported that although the Da Nang airfield 
received mortar and rocket attacks during the first two days 
of the 1968 Tet Offensive, there was no indication that the 
area North (italics added) of Dan Nang was subjected to 
hostile fire, as contended by the veteran.

In light of the foregoing, the Board finds that there is no 
credible evidence to corroborate the veteran's combat-related 
stressors.  Therefore, it follows that any medical providers 
who diagnose the veteran as having PTSD based on a history of 
his unverified combat-related stressors-of which there are 
none of record-must fail.  Cf. King v. Brown, 5 Vet. App. 19, 
21 (1993) (credibility of a statement may not be presumed 
when the fact asserted is beyond the competence of the person 
making the assertion).  Accordingly, such evidence cannot 
serve as a basis for granting the veteran's claim of 
entitlement to service connection for PTSD.
With regards to the veteran's confirmed non-combat-related 
stressor of having sustained a head injury due to an April 
1968 motor vehicle accident, an April 2006 VA examiner opined 
that it was less likely than not that his PTSD was due to the 
aforementioned accident.  The VA examiner bolstered the 
foregoing opinion by stating that in reviewing the 
appellant's presenting symptoms and etiology thereof, it did 
not appear that the [in-service] motor vehicle accident could 
have been considered a major stressor in causing or 
perpetuating the symptoms of the veteran's PTSD.  In the 
absence of any opinion in support of the veteran's claim or 
that contradicts the April 2006 VA examiner's opinion, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  There is no medical evidence establishing a link 
between the veteran's currently diagnosed PTSD and any 
claimed in-service stressor.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2005).  The appeal is denied.


ORDER

Service connection for PTSD is denied. 



________________________________________
DEBOARH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


